ARTHUR H. FORMAN

%, USDC SDNY
98-20 Metredoitton Avenue DOCU tr
Forest Hills, New York 11375 ELECTRONICALLY FILED
—__ el
Tel: 718-268-2616 Fax: 718-575-1600 2 12/23/2019

 

e-Mail: ahf@ahforman.com

December 23, 2019

Hon. Analisa Torres

U.S. District Judge

Southern District of New York
500 Pearl Street

New York, NY 10007

Re: Cindy Desir v. NYU Langone Medical System, et.al.
Case No. 19-CV-8144 (AT)(SLC)

Dear Judge Torres:

This office represents the plaintiff in the above referenced FLSA action. By order dated
December 20, 2019, the parties’ joint motion to reschedule the initial conference was granted,
and the conference was schedule for 11:40 A.M. on February 20, 2019 (DKT. 21). | write with
the consent of Robert S. Whiteman, a partner with Seyfarth Shaw LLP, defendants’ counsel to
request a new date.

| will be out of town on February 20, 2019. | have conferred with Both parties are
available February 24-28, 2020 at any time convenient to the court.

The parties thank you for your consideration of this request to again change the date of
the initial conference.

Very truly yours,
/S/
Arthur H. Forman

AHF/ms

GRANTED. The initial pretrial conference
scheduled for February 20, 2020 is
RESCHEDULED to February 19, 2020, at
10:40 a.m. By February 13, 2020, the parties
shall submit their joint letter and proposed case
management plan.

SO ORDERED. -

Dated: December 23, 2019 ANALISA TORRES
New York, New York United States District Judge

 
